Citation Nr: 1241354	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  10-30 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for major depressive disorder.

2.  Entitlement to a rating in excess of 10 percent for lumbar strain with degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1996 to August 1997, March 2003 to January 2004, and from January 2008 to January 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  Jurisdiction was subsequently transferred to the RO in Fargo, North Dakota.

A review of the Veteran's Virtual VA electronic claims file reveals no additional records.


FINDINGS OF FACT

1.  The Veteran's major depressive disorder has been manifested by nightmares, intrusive thoughts, difficulty sleeping, irritability, depression, isolative behavior, and lack of interest and motivation, which is productive of occupational and social impairment with reduced reliability and productivity.

2.  The Veteran's service-connected lumbar strain with degenerative joint disease has been characterized by complaints of limitation of motion and pain, but he has had forward flexion of the thoracolumbar spine greater than 60 degrees, combined range of motion of the thoracolumbar spine is greater than 120 degrees, and muscle spasm or guarding is not severe enough to result in an abnormal gait or abnormal spinal contour; separately ratable neurological impairment has not been shown.


CONCLUSION OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 50 percent rating for major depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.126, 4.130, Diagnostic Code 9434 (2011).

2.  The criteria for a rating in excess of 10 percent for lumbar strain with degenerative joint disease are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The Veteran was provided adequate VCAA notice in a January 2009 letter, prior to the initial adjudication of the claims.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service and private treatment records and the reports of February 2009 VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative on his behalf.

In sum, the Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim.

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.   

A.  Major Depressive Disorder

Historically, the RO granted service connection for major depressive disorder in June 2007 and assigned a 30 percent rating, effective September 19, 2006.  These benefits were discontinued from January 2008 to January 2009, when the Veteran served on active duty in Iraq.  The Veteran submitted the instant claim for increase in December 2008, around the time of his return from active duty.   

The rating for the Veteran's major depressive disorder has been assigned pursuant to Diagnostic Code 9434.  However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130.

A 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.'  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Considering the evidence of record in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a 50 percent, but no higher, rating for the Veteran's major depressive disorder is warranted.

The pertinent evidence of record includes the Veteran's service treatment records from his period of active duty from January 2008 to January 2009.  In January 2008, the Veteran was seen for pre-deployment examination. At that time, it was noted that the Veteran was alert, oriented, and in no acute distress.  On mental status examination, mood was euthymic and attitude was not abnormal.  On psychiatric evaluation in January 2008, it was noted that the Veteran had been married for 9 years and was in a stable home with a stable employment records.  He was cooperative during the interview with good eye contact and clear speech.  He was oriented to time, place, person and situation, and had good memory.  He denied current depressive symptoms while taking Paxil, with no problems with sleeping or eating.  There was no evidence of psychosis.  He denied current suicidal or homicidal ideation or plan.  A diagnosis of major depression, single episode, in full remission, was assigned.  The examiner found that the Veteran was fit for deployment as his depressive condition had been stable for the past 2 years with medication and he was motivated for the deployment.   

In April 2008, the Veteran reported for evaluation of his depressive symptoms.  He reported that he was having more difficulty with sleep and irritability since his deployment.  He stated that he experienced early and middle insomnia with frequent nightmares.  Since deploying, he also noticed irritability and mood swings.  He denied any suicidal or homicidal ideation.  He also reported that he was uncomfortable and anxious in groups of people and sometimes felt the need to leave a crowded place.  He denied symptoms of generalized anxiety disorder, panic disorder, mania, or psychosis.  He endorsed occasional intrusive thoughts, emotional distress, social withdrawal, anhedonia, and feelings of detachment related to the multiple traumatic exposures he had.  He denied hypervigilance or being easily startled.  

On mental status examination, affect was full-ranging, appearance was normal, and the Veteran was alert and oriented with good eye contact.  There was no psychomotor retardation.  Affect was appropriate and mood was euthymic.  Thought processes were not impaired and were coherent, linear, logical and goal directed.  Judgment was not impaired.  A diagnosis of major depression, recurrent, and a GAF score of 65 was assigned.  

The Veteran returned for psychiatric medication management in May 2008.  Prescriptions of Paxil and Ambien were indicated. 

In July 2008 the Veteran admitted that his medications were not effective.  He continued to have low mood, low energy, isolative behaviors, low motivation, anhedonia, and increased appetite.  He felt he was irritable at work and it was rubbing off on others.  He denied thoughts of suicide or homicide.  He indicated that Ambien did help with sleep though he continued to have bad dreams.  Later in July 2008 he indicated that he got hostile with someone at work and yelled at him in front of other people.  Afterward, he had an emotional breaking and started crying in front of the same troop.  The Veteran was recommended for anger management and began taking Wellbutrin.  

A July 2008 report reflects that the Veteran was put on a temporary profile for anger management problems. It was indicated that the Veteran attended weekly anger management appointments in August 2008.

In August 2008, the Veteran reported that he was less confrontational since started Wellbutrin.  He had started to avoid situations that made him angry.  Records reflect that the Veteran was seen for individual therapy sessions as well as anger management.  A continued diagnosis of depressive disorder, as well as dysthymic disorder and insomnia, were indicated.  

On a December 2008 report of medical assessment, the Veteran expressed his belief that his overall health had worsened.  He reported that he was taking Wellbutrin and Prozac.  

On VA psychiatric examination in February 2009, the Veteran reported that he had been called up and served in Iraq from March 2008 through December 2008.  He served as a paramedic in Iraq and did full convoy duty.  He noted that he saw car explosions while deployed and found himself uncomfortable when he saw certain cars.  He added that he wanted to be in the bottom floor when he was in a hotel because of fear of explosions.  With respect to current treatment, the Veteran reported that he took Ambien to help with sleep and Wellbutrin as an antidepressant.  He temporarily received Prozac to help him wean off of Paxil.  He had been back to work for approximately 1 month.  He reported that the last year had been very stressful because of his deployment.  He worked in a position where he could take a day off as needed and noted that he did so at least one day a week.  He stated that he found that he had no desire to do anything but did not know why.  

The Veteran stated that he found his return to civilian life more difficult than he thought it would be.  He took Ambien due to nightmares but continued to have bad dreams.  He awoke from a bad dream at least once a week.  He had tried to get off of medication but had difficulty.  The Veteran also indicated that Wellbutrin also helped with his anger.  He became a "mean person" and had more problems with sleep if he did not take the medication.  He had violent dreams, and he indicated that these dreams included events that actually happened during his deployment and some events that never occurred.  While serving in Iraq, the Veteran was involved in anger management training.  He was given Valium at that time, but stated that he wanted to avoid using the medication due to it addictive nature.

Since his return, he startled at loud noises and had thought of the service which interfered with his daily routine.  He noted that he got aggravated about people talking about Iraq when they had never been there.  The Veteran was generally busy at work and found that this was helpful, and he had things to focus on; however, his mind did not stop at the end of the day and the continued to have problems.  He stayed busy at home with his wife and children and indicated that it was not good for him to just "sit around."  

The Veteran acknowledged that his mood changes and thoughts interfered with his business and general social activities.  He reported that he had nothing to say to others and there were days at work where he could not do anything-he just stayed in his office and sometimes went home.  The Veteran also reported that he was uncomfortable in crowds and avoided busy places.  He stated that he did not like reports about Iraq on the news because of politics, but he did follow events on-line.  He still watched war movies.  He was able to tolerate public places such as restaurants, but was "always aware."  

The Veteran reported that he worked with a therapist in Iraq and indicated that he did not want to become dependent on medication.  He stated that he was fortunate that his wife, boss, and good friends were understanding of his situation.  He stated that he did not want to take advantage of his situation at work and indicated that he can generally do well for a few days but then needed to recuperate by the end of the week.  Socially, he still emailed 2 people who he served with in Iraq, and he was a Cub Scout pack master for his children's group.  He did not spend time socially with other adults other than his wife.  He did not call friends and did not have ongoing contact with other people, but was working on this issue in counseling.

When asked about his application for increased problems with mood, the Veteran stated that he had low periods every day.  He had days that he described as happy, but indicated that these days were few and far between.  He stated that he was not a pessimistic person but found that he now saw things in a different light.  He had not experienced any real happiness since returning home and did not get excited about anything.  He stated that he did not want to do anything and he slept more to avoid thinking.  However, he did not allow his hygiene to decline and has never had suicidal ideation.  He described suicide as selfish and indicated that he would never do that to his family.  

The examiner reported that the Veteran did not suffer from delusional beliefs or generalized impairment of cognitive function, but he had an increased level of personal discomfort with increase symptomatology which is reflected in a lowering of his GAF score.  His report of increasing discomfort included a range of anxiety symptomatology.  The examiner indicated that this was minimally indentified as an anxiety disorder not otherwise specified, although elements of his report were suggestive of posttraumatic stress disorder (PTSD).  The examiner diagnosed major depressive disorder, recurrent, in partial remission with medication, and anxiety disorder, not otherwise specified, rule out PTSD.  He also assigned a GAF score of 52.  

Collectively, the pertinent evidence of record reflects that the Veteran's major depressive disorder has been manifested by intrusive thoughts, nightmares, difficulty sleeping, anxiety, social isolation, disturbances in mood and motivation, and periods of depression.  These symptoms have specifically affected the Veteran's ability to work and participate in social and family activities. Collectively, these symptoms suggest occupational and social impairment with reduced reliability and productivity, the level of impairment consistent with a 50 percent rating.  As such, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that his major depressive disorder has more nearly approximated the criteria for a 50 percent rating.

At no point has the Veteran's major depressive disorder and adjustment disorder with depressed mood symptomatology met the criteria for the next higher 70 percent rating.  As noted above, under the General Rating Formula, a 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish effective relationships.  However, the objective medical evidence does not show such symptoms such as:  active suicidal ideation, impaired judgment, obsessional rituals, illogical speech, near-continuous panic, spatial disorientation, neglect of personal appearance and hygiene, or inability to establish effective relationships.

The Board is well aware that not all of the demonstrative symptoms must be shown to warrant a higher rating.  However, in this case, in light of the symptoms shown, the Board finds that the Veteran's total disability picture has more nearly approximated the criteria required for a 50 percent rating, and that occupational and social impairment with deficiencies in most areas, or an inability to establish and maintain effective relationships, simply has not been shown.  Rather, the record reflects that the Veteran is married and employed, and while he has difficulties in establishing relationships, inability to maintain such relationships is not shown.

The Board also points out that GAF scores assigned provide no basis for assigning a higher rating.  As indicated, the Veteran was assigned a GAF score of 65 during service.  On VA examination in February 2009, a GAF score of 52 was assigned.
 
Under the DSM-IV, GAF scores from 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

Clearly, the GAF score of 65 reflects even less impairment than what is required for the assigned 50 percent rating.  The Board also finds that the GAF score 52 assigned on examination, reflecting moderate symptomatology, is consistent with the assignment of a 50 percent rating.

Accordingly, the Board finds that a 50 percent, but no higher, rating for major depressive disorder, is warranted.  As the criteria for the next higher, 70 percent rating are not met, it logically follows that the symptoms for a 100 percent rating are, likewise, not met.

As a final point, it is noted that, in analyzing this claim, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant a higher rating for PTSD.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).


B.  Lumbar Spine

Historically, the RO awarded service connection for chronic low back strain with degenerative joint disease in a June 2007 rating decision.  A 10 percent rating was assigned, effective September 16, 2006.   These benefits were briefly discontinued while the Veteran was on active duty from January 2008 to January 2009.  The Veteran submitted the instant claim for increased rating in December 2008.

The Veteran's lumbar strain with  degenerative joint disease is rated as 10 percent disabling pursuant to the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5242 (degenerative arthritis of the spine).

The General Rating Formula for Diseases and Injuries of the Spine, including disc disease, provides for assignment of a rating of  10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or for combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in a abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The next higher rating of 40 percent is warranted for disability of the thoracolumbar spine either where forward flexion of the thoracolumbar spine is 30 degrees or less, or where there is favorable ankylosis of the thoracolumbar spine.  A 50 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted where there is unfavorable ankylosis of the entire spine.  The criteria are to be applied with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by disease or injury.  38 C.F.R. § 4.71a; Diagnostic Codes 5235-5243. 

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating for functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, Vet. App. 7 (1996).

The pertinent evidence of record includes the Veteran's service treatment records from his most recent period of active duty service.  Pre-deployment, the Veteran reported that he suffered from chronic back pain.  In October 2008, the Veteran complained of intermittent low back pain.  He indicated that the pain radiated from the middle of the back to the sides, mainly on the right side.  He reported that his back pain had been chronic for the past 12 years, but he over-exerted his back during a Medevac mission in July 2008.   He stated that he had minimal relief from medication.  On examination of the back, there was no bony tenderness, scoliosis, skin changes, or bruising.  He had full range of motion without difficulty, but the paraspinal muscles in the lumbar region were tense and tender.  A straight leg raise test was negative.  An assessment of low back pain was indicated.  On a December 2008 report, the Veteran reported that he fell and injured his back while carrying a patient.  

A September 2008 report from the Mountrail County Medical Center reflects that the Veteran had increased back pain due to having to carry a man who weighed over 300 pounds.  On examination, there was tenderness in the lower lumbar area.  An impression of low back strain was noted. 

Following this period of active duty service, a January 2009 lumbar spine MRI report reveals disc bulges at the levels of L3-L4 though L5-S1.  At the level of L3-L4 there was mild to moderate central spinal canal stenosis and right neural foraminal narrowing.  At the level of L4-L5 and L5-S1, there was moderate bilateral neural foraminal narrowing.

A February 2009 report from private physician Dr. L. of the Mountrail County Medical Center reflects that the Veteran had complained of discomfort in the lower lumbar area and especially in the coccyx area.  The discomfort radiated around the right buttocks down the anterior right leg.  Dr. L. noted that a recent MRI showed extensive disc disease.  He had been seeing a chiropractor and got some relief for "up to 2 hours."  He reported that his back felt better if he laid down with his legs in the air.  The examiner commented that he had good range of motion with no real neurological deficits.  The examiner recommended the Veteran continued conservative therapies such as rest and chiropractic treatment.  He expressed that he thought the Veteran was a good candidate for epidural injection.  

The Veteran was afforded a VA examination in February 2009.  On examination, the Veteran reported that his low back disability had become very apparent during his most recent period of active duty due to heavy lifting and carrying.  He now complained of recurring low back pain aggravated by bending and lifting.  He noted that the back condition improved with lying down flat on his back.  He denied radiation of pain from his spine or back into the extremities.  He denied fecal or urinary incontinence.  He used a lumbar support pillow when driving but otherwise denied the use of a brace, split or prosthetic device for the low back.  He noted that he currently worked full-time selling life insurance.  His back condition affected his day to day activities by inhibiting any activity requiring lifting or carrying.  There had been no periods of incapacitation in the past year due to his low back condition.

On physical inspection, the Veteran's posture and gait were both normal.  There was no palpable thoracic or lumbosacral spine tenderness or palpable deformity.  There was no edema or discoloration of the neck or back.  There was mild muscular atrophy noted in the lumbosacral back region.  A straight leg raise test was negative bilaterally at 45 degrees.  Range of motion testing revealed flexion to 70 degrees, extension to 20 degrees, right and left lateral flexion each to 20 degrees, and right and left lateral rotation each to 20 degrees.  There was no loss of motion on repetition of motion.  There was evidence of pain on range of motion, with facial grimacing immediately upon exercise and continuing with each repetition of exercise.  There was no evidence of excessive fatigability, incoordination, flare-ups, or significant further loss of range of motion post-exercise.  On neurological examination, motor and deep tendon reflects were equal and adequate in both lower extremities.

The examiner noted that a previous February 2007 x-ray of the lumbar spine revealed degenerative changes and spondylosis with minimal spondylolisthesis, L5-S1.  An impression of chronic low back strain with degenerative joint disease and loss of range of motion with evidence of pain on use was indicated.  

Considering the pertinent evidence of record in light of the applicable legal authority, the Board finds that the criteria for a rating higher than 10 percent for lumbar strain with degenerative joint disease have not been met at any point pertinent to the claim.

As noted above, under the General Rating Formula, a 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  In this case, there is no objective medical evidence of an abnormal spinal contour or gait, and both were indicated to be normal on VA examination.  Moreover, range of motion testing revealed flexion greater than 60 degrees, and combined range of motion greater than 120 degrees.  Indeed, the February 2009 VA examination revealed flexion to 70 degrees, and combined range of motion to 170 degrees, and there is no indication of any additional functional impairment due to fatigue, or lack of endurance which would show a limitation of motion that would warrant an increased rating.  While the appellant clearly reports pain, again, pain is specifically contemplated in the rating assigned, 38 C.F.R. § 4.71a, and the examiner did not find additional compensable functional impairment due fatigue or weakness.

The Board also notes that, under Note (1) of the General Rating Formula, VA must consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating for the Veteran's service-connected lumbar spine disability.  However, such would not be the case here.  While the Veteran has subjective complaints of pain and numbness radiating to the lower extremities, neurologic testing on examination has been within normal limits, and a diagnosis of radiculopathy has not been confirmed.  As a result, the Board finds that there is no basis for separate, compensable ratings under this provision.

Further, although the rating criteria sets forth rating criteria for Intervertebral Disc Syndrome on the Basis of incapacitating episodes, here, while the Veteran has indicated that rest provides relief of his back pain, the disability also has not been shown to involve incapacitating episodes of intervertebral disc syndrome requiring prescribed bed rest at point pertinent to this appeal.

C.  Both Claims

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point relevant to this appeal have the disabilities under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.    § 3.321(b)(1).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.    § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Thun, supra.

In this case, the Board finds that schedular criteria are adequate to rate the disabilities under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has favorably applied the benefit-of-the-doubt doctrine in reaching the decision to award the next higher, 50 percent rating, for the service connected major depressive disorder, but finds that the preponderance of the evidence is against assignment of any higher rating for this disability and for the Veteran's service-connected lumbar strain with degenerative joint disease.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).





ORDER

A 50 percent rating for major depressive disorder, is granted, subject to the legal authority governing the payment of VA compensation.

A rating in excess of 10 percent for lumbar strain with degenerative joint disease is denied.  



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


